Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Regarding Claims 1-14, The closest prior art is ARTHUR et al. (US 2004/0099438), GLATKOWSKI et al. (WO 2004/069737, US 2006/0257638 is a national stage entry of GLATKOWSKI and is used for the citations below), and Ehrreich (US 4836955). ARTHUR et al. discloses a method of fabricating a transparent conductor (abstract) comprising: depositing a plurality of carbon nanotubes on a surface of a substrate, the nanotubes being dispersed in a liquid (pg. 1 [0012]); and forming a nanotube network layer on the substrate by allowing the liquid to dry (pg. 2 [0012]). ARTHUR et al. discloses depositing a binder, i.e. matrix material and corrosion inhibitor, on the nanotube network layer; and drying out the solvent, i.e. curing, the matrix material to form a matrix, the matrix and the nanotubes embedded therein forming a conductive layer (pg. 2 [0027]). GLATKOWSKI et al. discloses a method of fabricating a transparent conductor (abstract) wherein carbon nanotubes or metal nanowires are used as the ultra- fine conductive fiber in the conductive layer ([0037]). While pressing for improving conductivity is known in the art (See for example GLATKOWSKI et al. [0051] and Ehrreich col. 4 In. 15-20), the prior art does not teach or suggest applying pressure to the nanowire network layer and forming a matrix material layer on the nanowire network layer after applying the pressure to the nanowire network layer as claimed.
Regarding Claims 15-20, ARTHUR et al. (US 2004/0099438), GLATKOWSKI et al. (WO 2004/069737, US 2006/0257638 is a national stage entry of GLATKOWSKI and is used for the citations below), DUAN (US 2003/0186522), and GABRIEL (WO 2004/040671) is the closest prior art. ARTHUR et al. discloses a method of fabricating a transparent conductor (abstract) comprising: depositing a plurality of carbon nanotubes on a surface of a substrate, the nanotubes being dispersed in a liquid (pg. .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TABATHA L PENNY whose telephone number is (571)270-5512. The examiner can normally be reached M-F 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Cleveland can be reached on 5712721418. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TABATHA L PENNY/Primary Examiner, Art Unit 1712